443 F.2d 70
Elmer H. DUDLEY, Petitioner-Appellant,v.Leroy N. STYNCHCOMBE, Respondent-Appellee.
No. 71-1137.
United States Court of Appeals, Fifth Circuit.
June 8, 1971.

Appeal from the United States District Court for the Northern District of Georgia; Sidney O. Smith, Jr., Chief Judge.
Floyd M. Buford, Macon, Ga., for petitioner-appellant.
Lewis R. Slaton, Dist. Atty., Atlanta Judicial Circuit, Carter Goode, Tony H. Hight, Asst. Dist. Attys., Atlanta, Ga., for respondent-appellee.
Before GEWIN, BELL and MORGAN, Circuit Judges.
PER CURIAM:

Affirmed. See Local Rule 21.1


Notes:


1
 See NLRB v. Amalgamated Clothing Workers of America, 5 Cir., 1970, 430 F.2d 966